 Case: 4:20-cr-00370-JAR-SPM Doc. #: 2 Filed: 07/29/20 Page: 1 of 3 PageID #: 6



                               UNITED STATES DISTRICT COURT                            FILED
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION                              JUL 2 9 2020
                                                                                   U. S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OFMO
UNITED STATES OF AMERICA,                            )                                    ST.LOUIS
                                                     )
                        . Plaintiff,                 )
                                                     )
v.                                                   )     4:20CR370 JAR/SPM
                                                     )
MARQUIS HUNTLEY,                                     )
                                                     )
                         Defendant.                  )

                                         INDICTMENT

                                          COUNT ONE



     The Grand Jury charges that:

      Between November 29,.2018, and January 8, 2019 in the City of St. Louis, within the

Eastern District of Missouri,

                                       MARQUIS HUNTLEY,

the Defendant herein, did knowingly and intentionally possess with intent to distribute forty (40)

grams or more of a mixture or substance containing a detectible amount of fentanyl, a Schedule II

controlled substance.

      In violation of Title 21, United States Code, Section 841(b)(l)(B).

                                          COUNT TWO

      The Grand Jury further charges that:

      BetweenNovember 29, 2018, and January 8, 2019 in the City of St. Louis, within the

Eastern District of Missouri,
 Case: 4:20-cr-00370-JAR-SPM Doc. #: 2 Filed: 07/29/20 Page: 2 of 3 PageID #: 7




                                     MARQUIS HUNTLEY,

the Defendant herein, did knowingly possess a firearm in furtherance of a drug trafficking crime

which may be prosecuted in a court of the United States, that is, possession of fentanyl, a Schedule

II controlled substance, with intent to distribute; as set forth in Count One of the Indictment.

     In violation of Title 18, United States Code, Section 924(c)(l).

                                         COUNT THREE

     The Grand Jury further charges that:

     On or about December 20, 2019, in the City of St. Louis, within the Eastern District of

Missouri,

                                     MARQUIS HUNTLEY,

the Defendant herein, did knowingly and intentionally possess with intent to distribute a mixture

or substance containing a detectible amount offentanyl, a Schedule II controlled substance.

     In violation of Title 21, United States Code, Section 84l(a)(l).

                                          COUNT FOUR

     The Grand Jury further charges that:

    . On or about December 20, 2019, in the City of St. Louis, within the Eastern District of

Missouri,

                                     MARQUIS HUNTLEY,

the Defendant herein, did knowingly possess a firearm in furtherance of a drug trafficking crime

which may be prosecuted in a court of the United States, that is, possession of fentanyl, a Schedule
 Case: 4:20-cr-00370-JAR-SPM Doc. #: 2 Filed: 07/29/20 Page: 3 of 3 PageID #: 8




II controlled substance, with intent to distribute; as set forth in Count Three of the Indictment.

     In violation of Title 18, United States Code, Section 924(c)(l).




                                                              A TRUE BILL



                                                              FOREPERSON

JEFFREY B. JENSEN
United States Attorney



GREGORY M. GOODWIN, #65929MO
Special Assistant United States Attorney
